                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-CV-00738-RJC-DSC


               JO ANNE MANLEY,                                   )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )
                                                                 )                   ORDER
               STANDARD INSURANCE COMPANY,                       )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for James T. Hedgepath]” (document #6) filed March 31, 2021. For the reasons set

              forth therein, the Motion will be granted.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad Jr.


                         SO ORDERED.


Signed: March 31, 2021




                         Case 3:20-cv-00738-RJC-DSC Document 7 Filed 03/31/21 Page 1 of 1
